IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRoY H. MAsoN : CIVIL AcTIoN
v. = No. 18-3285
CoMMIsSoNER oF SOCIAL
sECURITY
Q_R_M‘ZB

AND NOW, this 11th day of March 2019, upon considering Plaintiff’ s Petition for Review
and Brief (ECF Doc. No. 13), the Commissioner’s Response (ECF Doc. No. 17), Plaintiff"s Reply
(ECF Doc. No. 18), and for reasons in the accompanying Memorandum, it is ORDERED

Plaintiff’ s Petition for Review (ECF Doc. No. 13) is DENIED. The Clerk of Court shall close this

CaS€.

§§
KEARNF@J.

